DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3 and 14-15 were previously cancelled.  Claims 1 and 4-13 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US 2014/0176558 A1) in view of Wang (U.S. Pub. No. 2011/0135170 A1), Kemp (U.S. Pub. No. 2014/0100453 A1) and Finn (U.S. Pub. No. 2011/0004529 A2).

Claims 1, 12 and 13: 
Lynn discloses a system/method for visually rendering longitudinal patient data, comprising: 
a display; and a processor for executing: (para 107) a template interface for accessing a data representation of a screen template comprising i) first data defining at least one visual element for being rendered on a display, an appearance of the visual element being defined by a visualization parameter, and ii) second data associating the visual element with a clinical decision rule; (By disclosing, As described in application Ser. No. 13/677,295, one visualization format is similar to a color radar weather map of the type commonly viewed by most Americans on the evening news during common rain, snow, or thunderstorms, as well as during hurricanes and tornadoes. This provides a dynamic visualization of a complex sepsis cascade, for example, as a "patient storm" with the visualized patient storm dynamically spreading across the geographic space which 
a patient data interface for accessing longitudinal patient data; (By disclosing, FIG. 12 depicts a historical patient storm tracker map. In this visualization, time is shown on the x-axis and in this way the evolution of a condition can be accessed at a glance. The historical patient storm tracker map is described in the aforementioned patient applications. See at least Para [0080])
a rule engine configured for analyzing the longitudinal patient data by: i) accessing the clinical decision rule associated with the visual element; (See at least paragraphs [0030]-[0045]) ii) evaluating the clinical decision rule using a time portion of the longitudinal patient data as input to obtain a rule output; (See at least paragraphs [0030]-[0045]) iii) determining the visualization parameter of the visual element based on the rule output and an additional visualization rule of the rule output; (See at least paragraphs [0030]-[0045].  Paragraphs [0035-0036] discuss the output changing and being highlighted when the analysis identifies something of concern, such as threshold violations for individual circles representing sub-conditions within the central condition.  Paragraphs [0051], [0070] and [0083] discuss the display not being a final representation as it can be altered by other conditions within the map before being rendered, such as providing a warning for parameters outside of desired range or dramatic increases or decreases in value of the parameters, construed as an additional visualization rule of the rule output.) and iv) analyzing different time portions of the longitudinal patient data to determine a time-varying visualization parameter representing a variation in the rule output over the different time portions;  (See at least paragraphs [0030]-[0045])
a rendering engine configured for i) rendering the screen template on the display, the rendering of the screen template comprising rendering the visual element in accordance with the visualization parameter, wherein the visual element takes on a different appearances based on the visualization parameter of the rule output ii) animating the screen template by rendering the visual element in accordance with the time-varying visualization parameter, (See at least Para [0072] disclosing the background is further made up of individual circles 120 representing sub-conditions within the central condition 110. For example, as shown in FIG. 1, Blood Acidification 120 is shown as a sub-condition within the Acid/Base clinical space. These circles tap into the metaphor of cities within a weather map. Sub-conditions may, for example, be occurrences, relational occurrences, trends, relational trends, threshold violations, relational threshold violations, and a wide range of combinations of these as for example described in the aforementioned patient applications. In an example during a sepsis patient storm moderate inflammation 122 may be combined with a fall in bicarbonate to form one sub-condition and with a fall in platelets to form another sub-condition 124 (each which may be designated on the map as a circle or city). The severity modes comprise the severity of each of the different properties of each occurrence or relational occurrence as well as relational modes in which properties and/or occurrences are considered in context of other properties and/or occurrences. For example an occurrence may be a Rise in White Blood Cells (WBC rise), properties of the WBC rise may, for example, comprise a WBC rise slope, WBC rise magnitude, WBC rise percent change, and WBC rise duration, WBC rise minimum value, WBC rise maximum and 
iv) providing user control of playback of the animation wherein the user interacts with the animation to provider user commands (Paragraphs [0031], [0073], [0081] and [0097] discuss the healthcare worker being able to interact with the displays using gestures to zoom, filter or drill-down on the display, construed as including controlling playback of the animation.);
but Lynn does not appear to explicitly disclose:
 (v) identifying a presence of a clinical abnormality at a time portion of the rule output based on predefined criteria; and 
a rendering engine i) wherein the screen template includes all user selected clinical parameters at a given time and rendering individual comprehensive snapshots in time, combining them into an interactive animation and iii) automatically adjust a playback speed of the animation based on the presence of the clinical abnormality.

Wang teaches:
(v) identifying a presence of a clinical abnormality at a time portion of the rule output based on predefined criteria (Paragraphs [0008], [0031] and  [0048] discuss identifying potential anomalies, such as polyps or other points of interest, by determining complexities based on an assigned temporal factor for images using preset measurements.); and 
iii) automatically adjusting a playback speed of the animation based on the presence of the clinical abnormality (Paragraphs [0031] and [0048] discuss a longer display time for images that are complex to better detect anomalies.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lynn to include identify a presence of a clinical abnormality at a time portion of the rule output based on a predefined criteria and a rendering engine configured to automatically adjust a playback speed of the animation based on the presence of the clinical abnormality, as taught by Wang, in order to have the “display of associated image appear to slow down so that a diagnostician may spent more time to look for anomalies (Wang, Paragraph [0048]).”

Kemp teaches:
a rendering engine i) wherein the screen template includes all user selected clinical parameters at a given time (Paragraphs [0066-0067] discuss the display including any controls or information relating to viewing images or videos, such as zoom, color controls, brightness/contrast, pause, stop, play skip backwards or forwards, fast forward or rewind and controls, construed as the rendering engine including all user selected clinical parameters.).
Therefore, it would have been obvious to one in the art of healthcare at the time filing to modify Lynn to include the screen template with all of the user selected clinical parameters at a given time, as taught by Kemp, in order to “manipulat[e] images or videos within [the] display (Kemp, Paragraph [0066]).”2025Attorney Docket No. 317EP.001US01


rendering individual comprehensive snapshots in time, combining them into an interactive animation (Paragraphs [0015], [0019], [0022-0024], [0029]  discusses a visualization engine that generates a display using multiple frames.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time modify Lynn to render individual snapshots in time to combine them into an interactive animation, as taught by Finn, in order to “display a dynamic or ‘animated’ view that can be used to show changes over time, or trends (Finn, Paragraph [0019]).”      
                                              
Claim 4: 
Lynn as modified discloses limitations shown above; but Lynn does not explicitly disclose wherein the rendering engine is configured for decreasing the playback speed of said animating if the rule output indicates a clinical event in a currently rendered time portion of the longitudinal patient data.
Wang teaches wherein the rendering engine is configured for decreasing the playback speed of said animating if the rule output indicates a clinical event in a currently rendered time portion of the longitudinal patient data (Paragraphs [0031] and [0048] discuss a longer display time, construed as decreasing the playback speed of the animating, for images that are complex to better detect anomalies.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lynn to include decreasing the playback speed of said animating if the rule output indicates a clinical event, as taught by Wang, in order to have the “display of 2025Attorney Docket No. 317EP.001US01

Claim 5: 
Lynn further teaches wherein the screen template and/or the clinical decision rule are indicative of a time span, wherein the rule engine is configured for analyzing the different time portions of the longitudinal patient data within the time span (See at least Para [0033-0035] & [0082] discuss the layers analyzed in a time-specific manner, including identifying patterns in a given time span.).

Claim 6: 
Lynn further teaches a user interface for enabling a user to control playback of said animating (See at least Para [0072-0073] which discuss navigating the map using gestures with a mouse or a touch environment or a natural interface.).

Claim 7: 
Lynn further teaches wherein the user interface is configured for enabling the user to request a detailed view of a currently rendered time portion of the longitudinal patient data (See at least Para [0077-0078] which discuss selecting points within a series for more detailed information regarding the patient data.).

Claim 8: 
 a rule interface for accessing a rule repository, the rule repository comprising a plurality of clinical decision rules, wherein the second data of the data representation of the screen template comprises a reference to the clinical decision rule in the rule repository (See at least Para [0042]-[0044] which discuss using profiles and modes that have properties to generate the display.).

Claim 9: 
Lynn further teaches wherein the template interface is configured for accessing the screen template on a template repository, the template repository comprising a plurality of screen templates, the system further comprising a selection mechanism for selecting the screen template from the plurality of screen templates (See at least Para [0042] which discusses being able to toggle between different maps, construed as different screen templates.).

Claim 10: 
Lynn further teaches wherein the visual element represents a visual metaphor for the type of rule output (See at least Para [0051] which discusses metaphorically presenting the information for display.).

Claim 11: 
Lynn further teaches wherein the visualization parameter defines a visual prominence of the visual element on the display (See at least Para [0051] which discusses emphasizing a display element.).

Response to Arguments
Applicant’s arguments filed 01/06/2021 have been fully considered.
Applicant argues that the references do not teach or disclose “wherein, the visual element takes on different appearances based on the visualization parameter of the rule output and an additional visualization rule of the rule output (Remarks, page 7).”  
Page 11 of the instant specification discusses an additional visualization rule which “may be used to determine the visualization parameter based on the rule output” and provides an example of the clinical decision rule having “FN” or “NOT FN” as rule output, and the additional visualization rule being “IF FN, THEN SET Red Warning of FN.”  Lynn discusses changing the visual element based on the rule output in paragraph [0072], as shown above in the rejection.  The time loop features changes what is shown on the display based on the input and parameters are, which alters the appearance of what is being displayed, construed as the rule output.  Furthermore, the display can changed based on what is shown in the visualization output, such as when certain thresholds are exceeded in order to warn healthcare workers, which is interpreted as an additional visualization rule.  Examiner notes that the claims are construed broadly in light of specification and if Applicant intends to claim something beyond what is currently claimed, it needs to be recited in the claim.  See MPEP § 2111.
Therefore, the section 103 rejection of claims 1 and 4-13 is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RACHELLE L REICHERT/Art Unit 3686